Citation Nr: 0738744	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  06-02 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder and chronic lumbar pain, claimed as secondary 
to varicose veins, bilateral lower extremities.  

2.  Entitlement to service connection for a low back disorder 
and chronic lumbar pain, claimed as secondary to varicose 
veins, bilateral lower extremities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from September 1963 to June 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The veteran testified before the undersigned Veterans Law 
Judge in July 2007.  A transcript of the hearing is of 
record.

The issue of service connection for a low back disorder will 
be reopened and is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO initially denied service connection for back 
strain secondary to a service-connected ankle injury in a May 
1994 rating decision.  The veteran did not appeal and that 
decision became final.  

2.  A subsequent rating decision in May 2002 found no new and 
material evidence to reopen the claim.  She did not appeal 
and that decision also became final  

3.  In January 2005, the veteran sought to again reopen her 
claim for a low back disorder.  

4.  Evidence received since the May 2002 rating decision is 
new, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the 
claim.  


CONCLUSIONS OF LAW

1.  The May 1994 and May 2002 rating decisions are final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103 (2007).

2.  The evidence submitted since the RO's May 2002 decision 
denying service connection for a low back disorder is new and 
material and the claim is reopened.  38 U.S.C.A. §§ 5103(a), 
5103A, 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.156, 3.159 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision-makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007) (in effect for claims 
filed on or after August 29, 2001).  

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

As a procedural matter, the veteran submitted her original 
claim for service connection for a low back condition and 
chronic lumbar pain in May 1993.  The RO denied the claim in 
a May 1994 rating decision because the evidence did not show 
a medical diagnosis for any back condition or a diagnosis 
linking the veteran's back pain to her service-connected 
ankle disability.  

Evidence of record at the time of the rating decision 
consists of service medical records, VA outpatient treatment 
notes dated from January 1992 to March 1994, an Orthopedics 
Surgeons Association letter dated March 1991, a VA 
arteries/veins examination dated September 1993, and a VA 
joints examination dated February 1994.  

Although the veteran was notified of the denial and filed a 
notice of disagreement, she did not initiate a formal appeal.  
Therefore, the RO's decision of May 1994 is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103 (2007).   

The veteran filed another claim and, in a May 2002 rating 
decision, the RO found no new and material evidence to reopen 
the claim for service connection for a low back condition and 
chronic lumbar pain.  Although the RO notified the veteran of 
the denial by letter sent to her address of record, she 
failed to initiate an appeal of this decision.  There is no 
indication that the letter was returned as undeliverable or 
otherwise not received by the veteran.  Therefore, this RO 
decision is also final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103.   

In January 2005, the veteran filed the claim now on appeal.  
The RO's June 2005 rating decision found that she had not 
submitted the new and material evidence necessary to reopen 
her claim.  However, the Board has a jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 
7105(c)).  Accordingly, the Board must initially determine on 
its own whether there is new and material evidence to reopen 
the claim for service connection for a low back condition and 
chronic lumbar pain.  

Evidence received since the May 2002 rating decision includes 
additional VA outpatient treatment records; the report of a 
March 2005 VA arteries/veins examination; the report of a 
June 2007 VA joints examination; the transcript of a January 
2007 Travel Board hearing; private treatment records from 
Parkridge Medical Center, Inc., in Chattanooga, Tennessee; 
and the November 2006 report of magnetic resonance imaging 
(MRI) conducted at Parkridge Medical Center.  Specifically, 
the veteran was diagnosed with lumbar spondylosis by Dr. W. 
H. King, Jr., of Parkridge Medical Center in October 2006.  

In addition, the November 2006 MRI report shows mild 
scoliosis; mild to moderate diffuse bulging of the L3, L4, 
and L5 discs; and degenerative changes in the L3-L4, L4-L5, 
and L5-S1 facet joints.  This evidence shows a medical 
diagnosis of a current back condition, which was not 
previously diagnosed.  In light of a diagnosis of a low back 
disorder and the veteran's testimony that she has been told 
there is a connection between her diagnosis and active duty 
service, the Board finds that this evidence is new and 
material and the claim is reopened.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2006)), imposes obligations on 
VA in terms of its duty to notify and assist claimants.  
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  

The veteran was provided with a due process letter regarding 
the standards for new and material evidence in February 2005.  
However, inasmuch as the Board is reopening the claim, she 
will not be prejudiced by the Board's decision even if the 
notice and duty to assist provisions contained in the law had 
not been completely satisfied.  Therefore, the Board finds 
the duty to assist and duty to notify have been fulfilled.  


ORDER

As new and material evidence has been received, the 
application to reopen the claim of entitlement to service 
connection for a low back disorder is granted.  


REMAND

As discussed above, the veteran's claim for service 
connection for a low back disorder has been reopened.  The 
claim must therefore be considered based on all the evidence 
of record.  However, the Board finds that additional 
development is needed before the claim may be adjudicated 
properly on the merits.  

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  Such an examination or opinion is necessary to 
make a decision on a claim if all of the lay and medical 
evidence of record (1) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (2) indicates that the disability 
or symptoms may be associated with the claimant's active 
military, naval, or air service; but (3) does not contain 
sufficient medical evidence for VA to make a decision on the 
claim. Id.

The veteran testified at her July 2007 Travel Board hearing 
that her private physician informed her that her low back 
disorder resulted from the service-connected nerve damage in 
her ankles.  Thus, a medical opinion is needed to determine 
whether the veteran's current low back condition was caused 
or aggravated by her service-connected varicose veins, 
bilateral lower extremities.  See Allen v. Brown, 7 Vet. App. 
439 (1995).  A remand is required to address these matters.    

Accordingly, the case is REMANDED for the following actions:

1. The RO should secure the veteran's 
medical treatment records dated from April 
2005 to the present from the VA 
Chattanooga Clinic in Chattanooga, 
Tennessee.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
etiology of her low back condition, 
diagnosed as lumbar spondylosis and 
manifests as mild scoliosis; mild to 
moderate diffuse bulging of the L3, L4, 
and L5 discs; and degenerative changes in 
the L3-L4, L4-L5, and L5-S1 facet joints.  
The RO should advise the veteran that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for her claim.

In addition to examining the veteran, the 
examiner is asked to review the claims 
folder, to include the February 1994 VA 
joints examination, the October 2006 
diagnosis of lumbar spondylosis, and the 
November 2006 MRI report from Parkridge 
Medical Center, Inc.  

Based on findings from the examination and 
review of the record, the examiner is 
asked to offer an opinion as to the 
following: 

*	(1) whether it is as least as likely 
as not that the veteran's current low 
back disorder is related to service, 
and 
*	(2) whether it is at least as likely 
as not that the veteran's current low 
back disorder is proximately due to 
or the result of, or is aggravated 
by, the service-connected varicose 
veins, bilateral lower extremities.  

The term "as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  

The examiner should include an explanation 
for all opinions provided.  If the 
examiner is unable to offer any opinion 
without resorting to speculation, the 
report should so state.  

3.  After ensuring proper completion of 
this and any other necessary development, 
the RO should readjudicate the issue of 
entitlement to service connection for a 
low back condition and chronic lumbar 
pain, claimed as secondary to varicose 
veins, bilateral lower extremities.  If 
the disposition remains unfavorable, the 
RO should furnish the veteran and her 
representative a supplemental statement of 
the case and afford the applicable 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


